PER CURIAM.
This is an appeal from an adjudication of delinquency. We affirm.
The purpose of the discovery rules is to assist a defendant in the preparation of his defense and not as an avenue for avoidance of the consequences of an unfavorable trial, absent a showing of prejudice or harm to his case. Ivester v. State, 398 So.2d 926 *219(Fla. 1st DCA 1981); Ludwick v. State, 336 So.2d 701 (Fla. 4th DCA 1976).
The trial court conducted an adequate inquiry into the State’s discovery violation, and the violation was neither willful nor prejudicial. See Richardson v. State, 246 So.2d 771 (Fla.1971); Johnson v. State, 461 So.2d 1385 (Fla. 1st DCA 1984), review denied, 472 So.2d 1181 (Fla.1985). Affirmed.